 1
                                                                                  FILED IN THE
                                                                              U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON
 2
                                                                          Jul 02, 2021
 3                                                                           SEAN F. MCAVOY, CLERK



 4

 5                         UNITED STATES DISTRICT COURT

 6                       EASTERN DISTRICT OF WASHINGTON

 7   UNITED STATES OF AMERICA,                       No. 1:20-CR-02045-SAB-1

 8                       Plaintiff,                  ORDER GRANTING
                                                     DEFENDANT’S MOTION TO
 9   vs.                                             TEMPORARILY MODIFY
                                                     CONDITIONS OF RELEASE AND
10   ANTHONY RAY HAMMER,                             MOTION TO EXPEDITE

11                       Defendant.                  ECF Nos. 72, 73

12         Before the Court is Defendant’s Motion to Modify Conditions of Release

13   (ECF No. 72) and related Motion to Expedite (ECF No. 73). Neither the United

14   States, nor the United States Probation/Pretrial Services Office oppose the request.

15   Specifically, Defendant requests that the Court temporarily suspend Special

16   Conditions No. 1 and 2, which require Defendant participate in a program of GPS

17   location monitoring and subject him to home confinement, to allow him to engage

18   in inpatient treatment. For the reasons set forth in the Motion;

19         IT IS ORDERED:

20


     ORDER GRANTING DEFENDANT’S MOTION TO TEMPORARILY MODIFY
     CONDITIONS OF RELEASE AND MOTION TO EXPEDITE - 1
 1      1.    Defendant’s Motion to Modify Conditions of Release (ECF No. 72) is

 2   GRANTED.

 3       2.   Defendant’s Motion to Expedite (ECF No. 73) is GRANTED.

 4       3.   Special Condition No. 1 (ECF No. 71) shall be SUSPENDED.

 5       4.   Special Condition No. 2 (ECF No. 71) shall be SUSPENDED.

 6       5.   All other conditions of release shall remain in effect.

 7       DATED July 2, 2021

 8                             s/Mary K. Dimke
                              MARY K. DIMKE
 9                   UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20


     ORDER GRANTING DEFENDANT’S MOTION TO TEMPORARILY MODIFY
     CONDITIONS OF RELEASE AND MOTION TO EXPEDITE - 2
